Appeal, by permission, from an order of the Supreme Court at Special Term, entered December 13, 1979 in Albany County, which denied respondents’ motion to dismiss the petition on the grounds that this proceeding is barred by the statutory period of limitations and by the application of the doctrine of laches. The petitioner was terminated from the position of assistant public information specialist in the Division of Criminal Justice Services in August, 1975. The present proceeding was instituted by petition in August, 1979, four years subsequent to the termination. The affidavit of the petitioner in opposition to the motion to dismiss is replete with statements that immediately upon being notified of his termination "a series of inquiries was made as to what his rights and alternatives might be”, and petitioner’s failure to consult an attorney until 1978 cannot be charged against the respondents. Extending to petitioner every consideration on this record, he was guilty of laches, and there is no basis for a finding that he was excused for not commencing the proceeding within the statutory four-month limitation period (Solnick v Whalen, 49 NY2d 224, 232-233; Matter of Greenbaum v Ingraham, 48 AD2d 969). Order reversed, on the law, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.